DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (U.S. Pub. No.: 2015/0248917).
With respect to claim 1, Chang teaches a method for determining accuracy of sport-related information extracted from a time sequence of digital video frames that represent a sport event, wherein the extracted sport- related information includes an attribute that changes over the time sequence (Paragraph 64: XYZ data from sporting events is analyzed, Z being temporal data), the method comprising: 
detecting by a computing system, based on the extracted sport-related information, a pattern of change of the attribute over the tine sequence (Paragraph 180-The clock value of the sporting event is identified suing machine vision techniques), wherein the computing system comprises a processing unit (Paragraph 221: The system includes a processor); 
making a determination, by the computing system, of whether the detected pattern of change of the attribute over the time sequence is an expected pattern of change associated with the sport event (Paragraph 77: The event data is analyzed to recognize spatio-temporal patterns, Paragraph 132: Machine vision techniques are used to verify events, such as score increase with ball going through a hoop); 
if the determination is that the detected pattern of change of the attribute over the time sequence is the expected pattern of change associated with the sport event, then, responsive to making the determination, the computing system taking a first action that corresponds to the sport-related information being accurate (Paragraphs 130-132: The events which are verified are entered into the canonical database); and 
if the determination is that the detected pattern of change of the attribute over the time sequence is not the expected pattern of change associated with the sport event, then, responsive to making the determination, the computing system taking a second action that corresponds to the sport-related information being inaccurate (Paragraph 83: Temporal discontinuities can be identified as potential problems and flagged for review), as claimed.

With respect to claim 2, Chang teaches in addition to the method of claim 1, wherein the attribute is a score associated with the sport event (Paragraph 130: The video data is identified to determine score information), as claimed.

With respect to claim 3, Chang teaches in addition to the method of claim 1, wherein the attribute is a time depicted by the digital video frames in accordance with the sport event (Paragraph 130: The video data is identified ta determine clock information), as claimed.  

Regarding Claim 15, Chang teaches in addition to the method of claim 1, wherein taking the first action comprises one or more of the following: 
(i) storing an indication that the sport- related information is accurate (Paragraph 130: The definitive list of events is stored in the database), 
(ii) causing presentation of the sport-related information, 
(iii) outputting a report related to the sport-related information being accurate, 
(iv) updating a user-account based on the sport- related information, and 
(v) causing presentation of supplemental content based on the sport-related information, and wherein taking the second action comprises one or more of the following: 
(i) storing an indication that the sport-related information is inaccurate, 
(ii) deleting the sport-related information, 
(iii) outputting a report related to the sport-related information being inaccurate, and 
(vi) triggering a machine-driven procedure to again extract the sport- related information from the time sequence of digital video frames that represent the sport event, as claimed.

With respect to claim 16, Chang teaches a computing system comprising: a processing unit: non-transitory data storage; and program instructions stored in the non-transitory data storage and executable by the processing unit (Paragraph 208: The invention includes a computing platform to perform the steps programmed on a memory) to carry out operations for determining accuracy of sport-related information extracted from a time sequence of digital video frames that represent a sport event, wherein the extracted sport-related information includes an attribute that changes over the time sequence (Paragraph 64: XYZ data from snorting events is analyzed, Z being temporal data), the operations comprising: 
detecting, based on the extracted sport-related information, a pattern of change of the attribute over the time sequence (Paragraph 130:The clock value of the sporting event is identified suing machine vision techniques), 
making a determination of whether the detected pattern of change of the attribute over the time sequence is an expected pattern of change associated with the sport event (Paragraph 77: The event data is analyzed to recognize spatio-temporal patterns. Paragraph 132: Machine vision techniques are used to verify events, such as score increase with ball going through a hoop), 
if the determination is that the detected pattern of change of the attribute over the time sequence is the expected pattern of change associated with the sport event, then, responsive to making the determination, taking a first action that corresponds to the sport- related information being accurate (Paragraphs 130-132: The events which are verified are entered into the canonical database), and
if the determination is that the detected pattern of change of the attribute over the time sequence is not the expected pattern of change associated with the sport event, then, responsive to making the determination, taking a second action that corresponds to the sport- related information being inaccurate (Paragraph 83: Temporal discontinuities can be identified as potential problems and flagged for review), as claimed.

With respect to claim 17, Chang teaches in addition to the computing system of claim 18, wherein the attribute is (i) a score associated with the sport event (Paragraph 130: The video data is identified to determine score information) or (ii) a time depicted by the digital video frames in accordance with the sport event, as claimed.

With respect to claim 20, Chang teaches a non-transitory computer readable medium having stored thereon instructions executable by a processing unit to cause a computing system to perform operations (Paragraph 208: The invention includes instructions stored in memory which can be executed by a processor to perform the steps) for determining accuracy of sport-related information extracted from a time sequence of digital video frames that represent a sport event, wherein the extracted sport-related information includes an attribute that changes over the time sequence (Paragraph 130:The clock value of the sporting event is identified suing machine vision techniques), the operations comprising: 
detecting, based on the extracted sport-related information, a pattern of change of the attribute over the time sequence (Paragraph 36: The clock value is extracted using computer vision, optical character recognition and computer logic); 
making a determination of whether the detected pattern of change of the attribute over the time sequence is an expected pattern of change associated with the sport event (Paragraph 77: The event data is analyzed to recognize spatio-temporal patterns. Paragraph 132: Machine vision techniques are used to verify events, such as score increase with ball going through a hoop); 
if the determination is that the detected pattern of change of the attribute over the time sequence is the expected pattern of change associated with the sport event, then, responsive to making the determination, taking a first action that corresponds to the sport-related information being accurate (Paragraphs 130-132: The events which are verified are entered into the canonical database); and 
if the determination is that the detected pattern of change of the attribute over the time sequence is not the expected pattern of change associated with the sport event, then, responsive to making the determination, taking a second action that corresponds to the sport- related information being inaccurate (Paragraph 83: Temporal discontinuities can be identified as potential problems and flagged for review), as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Gupta et al. (U.S. Pub. No.: 2019/0349626, “Gupta”).  
With respect to claim 4, while Chang teaches the limitations of claim 1, they do not explicitly teach wherein the sport-related information includes (i) a first instance of the attribute as extracted from a first digital video frame of the digital video frames and (ii) a second instance of the attribute as extracted from a second digital video frame of the digital video frames, and wherein detecting the pattern of change of the attribute comprises determining at least a difference between the first and second instances of the attribute.
Gupta, in the same field of image analysis, teaches wherein the sport-related information includes (i) a first instance of the attribute as extracted from a first digital video frame of the digital video frames and (ii) a second instance of the attribute as extracted from 4 second digital video frame of the digital video frames, and wherein detecting the pattern of change of the attribute comprises determining at least a difference between the first and second instances of the attribute (Paragraph 120: The control circuitry identifies the time stamp of a first second and determines a difference ta a second frame to determine the speed of an object in the frames), as claimed.
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Gupta to Chang such that the images of Chang are analyzed to determine a difference as suggested by Gupta. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify [2] in this manner in order to accurately identify attribute changes. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chang, while the teaching of Gupta continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. it is for at least the 
aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

with respect to claim 5, the combination of Chang and Gupta teaches the limitations of claim 4, where Gupta further teaches wherein the second digital video frame immediately follows the first digital video frame in the time sequence (Paragraph 34: The location of the ball is identified in subsequent frames), as claimed.   

Claim 18 is rejected for the same reasons as set forth in the rejections of claim 4, because claim 18 is claiming subject matter of similar scope as claimed in claim 4.  

Allowable Subject Matter
Claims 6 -14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663